The decision of the court was announced by—
Wright, Ch. J.
Promissory note. The note was negotiable, indorsed before due to an innocent indorsee, and by him, after due, to the plaintiff, who had knowledge that the consideration had failed. Upon principle and authority there can be no question as to the right of *572plaintiff to recover. Without more, see Story on Prom. Notes, § 191, and eases there cited. Any other rule would defeat the negotiability and circulation of negotiable paper. It is founded, in the language of Judge Story, “in the most comprehensive and liberal principles of public policy." The case of Barlow v. Scott's Administrators, 12 Iowa. 63, does not conflict with this ruling.
W. T. Barlcer for the appellant — X. McCreary for the appellee.
Affirmed.